                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                          3:20-cv-00644-MR

TREVON HOPKINS,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
FNU MCALL,                       )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on review of the docket in this

matter.

      Pro se Plaintiff Trevon Hopkins (“Plaintiff”) is a federal inmate currently

incarcerated at MIAMI FDC located in Miami, Florida. He filed this action on

November 17, 2020, pursuant to 42 U.S.C. § 1983, naming FNU Mcall,

identified as a Detention Officer at Mecklenburg County Jail, as the sole

Defendant. [Doc. 1]. Plaintiff’s Complaint was largely illegible, unsigned,

and undated. [See id.]. As such, the Court could not conduct initial review

on Plaintiff’s Complaint as submitted. For that reason, on February 10, 2021,

the Court ordered Plaintiff to submit an Amended Complaint that is fully

legible, signed, and allows the Court meaningful review within 30 days of that

Order. [Doc. 10]. The Court cautioned Plaintiff that the action would be



          Case 3:20-cv-00644-MR Document 13 Filed 03/25/21 Page 1 of 2
              dismissed without prejudice and without further notice to Plaintiff if he failed

              to timely amend his Complaint. [Id.].

                         More than 30 days have passed, and Plaintiff has not filed an amended

              complaint. The Court will, therefore, dismiss this action without prejudice.

                                                      ORDER

                         IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint [Doc. 1] is

              dismissed without prejudice.

                         The Clerk is instructed to terminate this action.

                         IT IS SO ORDERED.

Signed: March 25, 2021




                                                          2

                           Case 3:20-cv-00644-MR Document 13 Filed 03/25/21 Page 2 of 2
